Exhibit 10.7f

 

Amendment to Employment Agreement

 

THIS AMENDMENT (“Amendment”), dated as of May 13, 2015, to the Employment
Agreement, dated as of July 1, 2000, as amended as of July 1, 2002, November 16,
2005, December 31, 2008, July 1, 2009, and as of October 8, 2010 (the
“Agreement”), between The Estée Lauder Companies Inc., a Delaware corporation
(“the “Company”), and Leonard A. Lauder, a resident of New York, New York (the
“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive and the Company are parties to the Agreement; and

 

WHEREAS, the Company and the Executive wish to amend the Agreement to reflect
the mutually agreed upon changes;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree to amend the Agreement as follows:

 

1.              Base Salary.   Effective as of July 1, 2015, Section 3(a) of the
Agreement is amended to read in its entirety as follows:

 

As compensation for all services to be rendered pursuant to this Agreement and
as payments for the rights and interests granted the Executive hereunder, the
Company shall pay or cause any of its subsidiaries to pay the Executive a base
salary (the “Base Salary”) of $1,800,000 which shall be payable in accordance
with the regular payroll policies of the Company in effect from time to time.

 

2.              Miscellaneous.

 

a.                          Except as provided above, all other terms and
conditions of the Agreement shall remain the same.

 

b.                          Capitalized terms used in this Amendment shall have
the meanings ascribed to such terms in the Agreement, except to the extent the
term is modified herein.

 

c.                           This Amendment shall be subject to, and governed
by, the laws of the State of New York applicable to contracts made and to be
performed therein.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

 

THE ESTÉE LAUDER COMPANIES INC.

 

 

 

By:

/s/ Michael O’Hare

 

 

Name:

Michael O’Hare

 

 

Title:

Executive Vice President —

 

 

 

Global Human Resources

 

 

 

 

 

 

 

By:

/s/ Leonard A. Lauder

 

 

Name: Leonard A. Lauder

 

--------------------------------------------------------------------------------